Citation Nr: 1828092	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-42 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED).

2.  Entitlement to service connection for cervical disc disease. 

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a left knee disability. 

5.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1978 to February 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2013 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In November 2016 a videoconference hearing was held before the undersigned; a transcript is in the record.  

The issues of service connection for ED, cervical disc disease, migraine headaches, a left knee disability and a left ankle disability (on de novo review) are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed June 1991 rating decision denied the Veteran service connection for a left ankle disability based essentially on a finding that such disability was unrelated to his service.

2.  Evidence received since the June 1991 rating decision suggests a current left ankle disability may be due to injury in service; relates to an unestablished fact necessary to substantiate the claim of service connection for a left ankle disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for a left ankle disability may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 
38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claim to reopen.  However, inasmuch as this decision reopens the claim of service connection for a left ankle disability, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.
However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.

New and material evidence is defined by regulation.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  See 38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A June 1991 rating decision denied service connection for a left ankle disability, essentially on the basis that such disability was not shown to be related to (incurred in or aggravated by) the Veteran's service.  He was informed of, and did not appeal, that decision, or submit new and material evidence within a year following, and it is final.  38 U.S.C. § 7105.

Evidence received since the June 1991 rating decision includes a January 2017 private treatment record.  The physician opined that the Veteran's current left ankle disability is more likely than not related to an ankle injury sustained in service.  

As service connection for a left ankle disability was previously denied on the basis that such disability was not shown to be related to the Veteran's service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran's left ankle disability is etiologically related to his service.  The private medical statement relates the Veteran's left ankle disability to service directly (relating it to an injury in service). Such evidence relates to an unestablished fact necessary to substantiate the claim of service connection for a left ankle disability, and raises a reasonable possibility of substantiating such claim (particularly in light of the low threshold standard for reopening endorsed by the Court of Appeals for Veterans Claims (CAVC) in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a low back disability, may be reopened.  
38 U.S.C. § 5108.  

De novo consideration of the claim is discussed in the remand below. 


ORDER

The appeal to reopen a claim of service connection for a left ankle disability is granted.


REMAND

At the November 2016 videoconference hearing the Veteran raised an alternate theory of entitlement to service connection (that his claimed ED and left knee disabilities are secondary to a service-connected low back disability).  Such theory has not yet been considered (or addressed in a medical opinion).  Therefore, an examination to obtain a medical advisory opinion and adjudication that addresses the theory of entitlement raised are necessary. 

Records in the Veteran's claims file suggest that his cervical disc disease is directly related to service and also that it be related to a service-connected left shoulder disability.  In a January 2017 neck disability benefits questionnaire (DBQ), it was noted that the Veteran sustained a neck injury in service and has had neck pain since then.  A surgical lesion in the neck and shoulder region was also noted.  The opinion is provided is inadequate for rating purposes, and an examination to obtain a more complete opinion is necessary.  

Service connection for migraine headaches was denied, in part, because VA and private treatment records were noted to be silent as to a diagnosis of migraine headaches; an opinion regarding the etiology of the disability was not provided.  However, an April 2014 VA treatment record notes that the Veteran reported pounding headaches 3-4 times a week that last 3-4 hours, and have associated photophobia and phonophobia.  A recent increase in migraine headaches was also noted, and Sumatriptan was prescribed.  A daily headache log submitted by the Veteran notes daily headaches from September to November 2014.  As this evidence pertains to the bases for the denial of the claim, an examination for an opinion confirm the diagnosis and the etiology of a migraine headache disorder is necessary.

There are conflicting medical opinions in the record regarding the etiology of the Veteran's left ankle disability.  A June 2012 VA examiner opined that the Veteran's left ankle disability is not due to an injury in service.  The examiner explained that service treatment records (STRs) note a sprain, but that an X-ray was negative and no further notation of chronic sequelae of the injury.  A January 2017 private medical provider related his left ankle disability to an injury in-service.  Neither opinion is fully adequate, as both are conclusory, and neither discusses all factors bearing on the claim.  A remand for a medical advisory opinion that reconciles the conflicting opinions and includes adequate explanation of rationale is necessary.

As the record reflects that the Veteran continues to receive ongoing treatment for the disabilities on appeal, including from VA and private providers, and records of such treatment may contain pertinent information, outstanding records of the treatment must be obtained and considered.  At the November 2016 videoconference hearing, the Veteran testified that he received treatment at the Durham VAMC.  Records from that facility do not appear to have been associated with the file.  Notably, VA records are constructively of record.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for ED, cervical spine, migraine, left knee, and left ankle disabilities, and to provide authorizations for VA to obtain updated, to the present, records of any private evaluations or treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private medical records are received.  

The AOJ should secure for association with the record all outstanding records of VA treatment the Veteran has received for the disabilities on appeal, specifically those from the Durham VAMC.  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to determine the likely etiology of his left knee, left ankle, and cervical spine disabilities, and specifically whether or not they are directly related to (were incurred during) his active service.  The Veteran's record must be reviewed by the examiner in conjunction with this examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following:

(a) Please identify (by diagnosis) each left knee, left ankle, and cervical spine disability entity found.

(b) Please identify the likely etiology for each left knee, left ankle, and cervical spine disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred during the Veteran's active service?

c) If a diagnosed left knee disability is found to not be directly related to the Veteran's service, please opine further whether it is at least as likely as not (a 50% or greater probability) that such disability was caused or aggravated by (increased in severity due to) the Veteran's service-connected low back disability.  [The opinion must address aggravation.] 

d) If the opinion is to the effect that a service-connected disability did not cause, but aggravated, a left knee disability, the examiner should specify, to the extent possible, the degree of disability (symptoms/impairment) that has resulted from such aggravation.

e) If a diagnosed cervical spine disability is found to not be directly related to the Veteran's service, please opine further whether it is at least as likely as not (a 50% or greater probability) that such disability was caused or aggravated by (increased in severity due to) the Veteran's service-connected left shoulder disability.  [The opinion must address aggravation.] 

f) If the opinion is to the effect that a service-connected disability did not cause, but aggravated, a cervical spine disability, the examiner should quantify, to the extent possible, the degree of disability (symptoms/impairment) that has resulted from such aggravation.

(g) If the opinion is to the effect that a diagnosed knee, ankle, or cervical spine disability was not incurred in service (and not caused or aggravated by a service-connected disability, please identify the etiology considered more likely.

The examiner must include rationale with all opinions. The examiner is also asked to comment on (express agreement or disagreement with) the opinions offered by the 2012 VA examiner and in the January 2017 private opinion (including rationale for the agreement or disagreement).

3.  The AOJ should also arrange for the Veteran's record to be forwarded to an urologist for a medical advisory opinion regarding the etiology of his ED.  The entire record must be reviewed by the consulting provider.  Based on a review of the record, the provider should offer an opinion that responds to the following [if the opinion sought cannot be provided without further examination of the Veteran, such should be arranged]: 

Please identify the likely etiology for the Veteran's ED. Specifically, is it at least as likely as not (a 50% or better probability) that the ED was caused or aggravated (the opinion must address aggravation) by the Veteran's service-connected low back disability, or another service-connected disability.  

The examiner must include rationale with all opinions, citing to supporting factual data as deemed appropriate.

4.  The AOJ should also arrange for a neurological examination of the Veteran to confirm his diagnosis of a migraine headaches disorder and ascertain its likely etiology.  The claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should:

a) Opine whether or not the Veteran has a diagnosis of migraine headaches (identifying the findings that support the diagnosis (or the criteria for such diagnosis found lacking).

(b) Identify the likely etiology for any migraine headache disorder diagnosed? Specifically, is it at least as likely as not (a 50% or greater probability) that such disorder is directly related to (was incurred during) his active duty service? 

(c) If the Veteran's migraine headache disorder is determined to not have been incurred or aggravated in service, please identify the known etiological factors for migraine headaches, and in particular any shown or suggested by the record in this case.

The examiner must include rationale with all opinions, citing to supporting factual data as deemed appropriate.

5.  The AOJ should then review the record, arrange for any further development deemed necessary, and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


